             Case 3:20-cv-03866-JCS Document 26 Filed 06/17/20 Page 1 of 2




 1   WALTER RILEY, SBN 95919                        JAMES DOUGLAS BURCH, SBN 293645
     LAW OFFICE OF WALTER RILEY                     National Lawyers Guild
 2   1407 Webster Street, Suite 206                 558 Capp Street
 3   Oakland, CA 94612                              San Francisco, CA 94110
     Telephone: (510) 451-1422                      Telephone: (415) 285-5067 x.104
 4   Facsimile: (510) 451-0406                      Email: james_burch@nlgsf.org
     Email: walterriley@rrrandw.com
 5                                                  Attorneys for Plaintiffs
 6   DAN SIEGEL, SBN 56400                          ANTI POLICE-TERROR PROJECT,
     ANNE BUTTERFIELD WEILLS, SBN 139845            COMMUNITY READY CORPS,
 7   JANE BRUNNER, SBN 135422                       AKIL RILEY, IAN McDONNELL, NICO
     SONYA Z. MEHTA, SBN 294411                     NADA, AZIZE NGO, and JENNIFER LI
 8   EMILYROSE JOHNS, SBN 294319
 9   ANDREW CHAN KIM, SBN 315331
     SIEGEL, YEE, BRUNNER & MEHTA
10   475 14th Street, Suite 500
     Oakland, California 94612
11   Telephone: (510) 839-1200
12   Facsimile: (510) 444-6698
     Email: danmsiegel@gmail.com;
13   abweills@gmail.com;
     janebrunner@hotmail.com;
14   sonyamehta@siegelyee.com;
15   emilyrose@siegelyee.com;
     chankim@siegelyee.com
16
                            UNITED STATES DISTRICT COURT
17
18                       NORTHERN DISTRICT OF CALIFORNIA

19   ANTI POLICE-TERROR PROJECT,               )   Case No. 3:20-cv-03866-JCS
     COMMUNITY READY CORPS, AKIL               )
20   RILEY, IAN McDONNELL, NICO NADA,          )   DECLARATION OF
                                                   DECLARATION  OF CAT
                                                                   CAT BROOKS
                                                                       BROOKS IN
     AZIZE NGO, and JENNIFER LI, on behalf     )   SUPPORT
                                                   ISO     OF MEMORANDUM
                                                       TEMPORARY RESTRAININGOF
21
     of themselves and similarly situated      )   POINTS AND AUTHORITIES IN
                                                   ORDER
22   individuals,                              )   SUPPORT OF PLAINTIFFS'
                                               )   APPLICATION FOR A TEMPORARY
23                Plaintiffs,                  )   RESTRAINING ORDER AND/OR
24    vs.                                      )   ORDER TO SHOW CAUSE AND FOR
                                               )   PRELIMINARY INJUNCTION
25   CITY OF OAKLAND, OPD Police Chief         )
     SUSAN E. MANHEIMER, OPD Sergeant          )
26   PATRICK GONZALES, OPD Officer             )
27                                             )
     CASEY FOUGHT,                             )
28                                             )
                  Defendants.                  )


     APTP v. City of Oakland, No. 3:20-cv-03866-JCS - 1
     Declaration of Cat Brooks
                 Case 3:20-cv-03866-JCS Document 26 Filed 06/17/20 Page 2 of 2




 1   I, Cat Brooks, hereby declare:
 2          1.       The facts stated herein are of my own personal knowledge and if called and sworn
 3   as a witness, I could and would competently testify thereto.
 4          2.       I am the co-founder of the Anti Police-Terror Project (APTP).
 5          3.       APTP is a Black-led, multi-racial, intergenerational coalition that seeks to build a
 6   replicable and sustainable model to eradicate police terror in communities of color. APTP
 7   supports families surviving police terror in their fight for justice, documenting police abuses
 8   and connecting impacted families and community members with resources, legal referrals, and
 9   opportunities for healing. APTP was created six years ago by organizers who had been working
10   together since the police killing of Oscar Grant on January 1, 2009, and frequently organizes
11   and leads protests against police misconduct.
12          4.       The actions of the OPD starting on May 29, 2020, discouraged and continues to
13   discourage members of the Oakland community from participating in lawful protest activities,
14   and chilled and continues to chill the exercise of free speech rights by members and supporters
15   of APTP.
16          5.       APTP is planning to attend and organize additional protests in the coming days
17   and months.
18
19          I declare under penalty of perjury that the foregoing is true and correct. Executed on
20   June 17, 2020, at ______________, California.
21
22
23                                                             Signed: ___________________

24                                                                           Cat Brooks
25
26
27
28



     APTP v. City of Oakland, No. 3:20-cv-03866-JCS - 2
     Declaration of Cat Brooks
